             Case 4:21-cv-00450-JM Document 45-18 Filed 07/09/21 Page 1 of 4
                                                                                                               Education and debate


Clinical guidelines
Potential benefits, limitations, and harms of clinical
guidelines
Steven H Woolf, Richard Grol, Allen Hutchinson, Martin Eccles, Jeremy Grimshaw


Over the past decade, clinical guidelines have                                                                             This is the first
increasingly become a familiar part of clinical practice.      Summary points                                              in a series of
Every day, clinical decisions at the bedside, rules of                                                                     four articles on
operation at hospitals and clinics, and health spending                                                                    issues in the
                                                               Clinical guidelines are an increasingly familiar
by governments and insurers are being influenced by                                                                        development
                                                               part of clinical practice
guidelines. As defined by the Institute of Medicine,                                                                       and use of
clinical guidelines are “systematically developed state-       They have potential benefits and harms                      clinical
ments to assist practitioner and patient decisions about                                                                   guidelines
appropriate health care for specific clinical circum-          Rigorously developed evidence based guidelines
stances.”1 They may offer concise instructions on which        minimise the potential harms                                Department of
diagnostic or screening tests to order, how to provide                                                                     Family Practice,
medical or surgical services, how long patients should                                                                     Virginia
                                                               Clinical guidelines are only one option for                 Commonwealth
stay in hospital, or other details of clinical practice.       improving the quality of care                               University, Fairfax,
    The broad interest in clinical guidelines that is                                                                      Virginia 22033,
stretching across Europe, North America, Australia,                                                                        USA
                                                                                                                           Steven H Woolf
New Zealand, and Africa (box) has its origin in issues                                                                     professor of family
that most healthcare systems face: rising healthcare         discourage ineffective ones have the potential to             medicine
costs, fueled by increased demand for care, more             reduce morbidity and mortality and improve quality of
                                                                                                                           Center for Quality
expensive technologies, and an ageing population;            life, at least for some conditions. Guidelines can also       of Care Research,
variations in service delivery among providers,              improve the consistency of care; studies around the           University of
                                                                                                                           Nijmegen, PO Box
hospitals, and geographical regions and the presump-         world show that the frequency with which procedures           9101, 6500 HB
tion that at least some of this variation stems from         are performed varies dramatically among doctors, spe-         Nijmegen,
                                                             cialties, and geographical regions, even after case mix is    Netherlands
inappropriate care, either overuse or underuse of serv-
                                                                                                                           Richard Grol
ices; and the intrinsic desire of healthcare professionals   controlled for.9 Patients with identical clinical problems
                                                                                                                           director
to offer, and of patients to receive, the best care possi-   receive different care depending on their clinician,
                                                                                                                           School of Health
ble. Clinicians, policy makers, and payers see guidelines    hospital, or location. Guidelines offer a remedy, making      and Related
as a tool for making care more consistent and efficient      it more likely that patients will be cared for in the same    Research, University
                                                             manner regardless of where or by whom they are                of Sheffield,
and for closing the gap between what clinicians do and                                                                     Sheffield S1 4DA
what scientific evidence supports.                           treated.
                                                                                                                           Allen Hutchinson
    As guidelines diffuse into medicine, there are                Clinical guidelines offer patients other benefits.       professor of public
important lessons to learn from the firsthand                Those accompanied by “consumer” versions (leaflets,           health

experience of those who develop, evaluate, and use           audiotapes, or videos in lay language) or publicised in       continued over
them.3 This article, the first of a four part series to      magazines, news reports, and internet sites inform
reflect on these lessons, examines the potential             patients and the public about what their clinicians           BMJ 1999;318:527–30

benefits, limitations, and harms of clinical guidelines.     should be doing. Increasingly, lay guidelines summa-
Future articles will review lessons learned about their      rise the benefits and harms of available options, along
development,4 legal and emotional ramifications,5 and        with estimates of the probability or magnitude of
finally their implementation.6                               potential outcomes.10 Such guidelines empower
                                                             patients to make more informed healthcare choices
                                                             and to consider their personal needs and preferences
Potential benefits of clinical practice                      in selecting the best option. Indeed, clinicians may first
guidelines                                                   learn about new guidelines (or be reminded of
                                                             oversights) when patients ask about recommendations
The principal benefit of guidelines is to improve the
quality of care received by patients. Although it has
been shown in rigorous evaluations that clinical
                                                             or treatment options.
                                                                  Finally, clinical guidelines can help patients by
                                                                                                                                 18
practice guidelines can improve the quality of care,7 8      influencing public policy. Guidelines call attention to
whether they achieve this in daily practice is less clear.   underrecognised health problems, clinical services,
                                                             and preventive interventions and to neglected patient         website
This is partly because patients, doctors, payers, and                                                                      extra
managers define quality differently and because              populations and high risk groups. Services that were
current evidence about the effectiveness of guidelines       not previously offered to patients may be made                An additional
                                                             available as a response to newly released guidelines.         article—an
is incomplete.                                                                                                             international
                                                             Clinical guidelines developed with attention to the           overview—is
Potential benefits for patients                              public good can promote distributive justice, advocat-        available on our
For patients (and almost everyone else in health care),      ing better delivery of services to those in need. In a cash   website, as is a
the greatest benefit that could be achieved by               limited healthcare system, guidelines that improve the        longer version of
                                                                                                                           this article
guidelines is to improve health outcomes. Guidelines         efficiency of health care free up resources needed for
that promote interventions of proved benefit and             other (more equitably distributed) healthcare services.       www.bmj.com


BMJ VOLUME 318   20 FEBRUARY 1999   www.bmj.com                                                                                             527
                   Case 4:21-cv-00450-JM Document 45-18 Filed 07/09/21 Page 2 of 4
Education and debate

Centre for Health
Services Research,
University of             Overview of international activity on guidelines
Newcastle upon
Tyne, Newcastle           More details in the form of a full paper are available on    Germany, Italy, and Spain—Guidelines are on the rise in
upon Tyne                 the BMJ’s website.                                           Germany and Italy, where a guidelines database is being
NE2 4AA                                                                                developed to support national healthcare reform. In
                          Europe
Martin Eccles                                                                          Spain, the Catalan Agency for Health Technology
professor of clinical        United Kingdom—Guidelines have existed in England
                                                                                       Assessment has begun preparing guidelines and teaches
effectiveness             for decades; recent years have heightened interest in
                                                                                       methods of guideline development. Consensus
                          guidelines as a tool for implementing health care based
Health Services                                                                        guidelines figure prominently in Catalonian healthcare
Research Unit,            on proof of effectiveness. Professional bodies,
                                                                                       reform.
University of             encouraged by the NHS, are producing guidelines for
Aberdeen,                 use by providers to improve care and by purchasers to
Aberdeen AB9 2ZD          guide contracting and commissioning decisions. The           North America
Jeremy Grimshaw           NHS is now using a critical appraisal instrument to          Guidelines, protocols, and care pathways developed
professor of public       determine which guidelines to commend to health              by professional societies and other groups are common
health                                                                                 in American hospitals and health plans, where they
                          authorities. Although historically most British guidelines
Correspondence to:        have derived from consensus conferences or expert            are used for quality improvement and cost control.
Professor Woolf           opinion, there is growing interest in using explicit         Although some evidence based guidelines produced
shwoolf@aol.com                                                                        by government panels and medical societies have
                          methods to develop evidence based guidelines. The
Series editors:           Scottish Intercollegiate Guideline Network uses a            received prominent attention, many healthcare
Martin Eccles,            systematic multidisciplinary approach to prepare             organisations purchase commercially produced
Jeremy Grimshaw           evidence based guidelines. National guidelines are           guidelines that emphasise shortened lengths of stay
                          converted at the local level into formats that encourage     and other resource savings. Canadian health care is
                          adoption in practice.                                        largely state funded, but a similar proportion of
                             The Netherlands—In the Netherlands, the Dutch College     organisations as in the United States use guidelines. The
                          of General Practitioners has produced guidelines since       massive guideline industry in America has created
                          1987, issuing more than 70 guidelines at a rate of 8-10      special problems such as information overload.
                          topics per year. A rigorous procedure involves an analysis   Directories and newsletters have become necessary to
                          of the scientific literature, combined with consensus        monitor the hundreds of guideline topics and
                          discussions among ordinary general practitioners and         sponsoring organisations. Americans have articulated
                          content experts. A systematic implementation                 evidence based methods in manuals and other reports.
                          programme follows guideline development. Updating of         This expertise has not always found its way into actual
                          the guidelines has recently begun. Guidelines figure         guidelines—most of which remain rooted in consensus or
                          prominently in Dutch health policy.                          opinion.
                             Finland and Sweden—In Finland, national and local
                          bodies have issued more than 700 guidelines since 1989.      Australia and New Zealand
                          A programme for evidence based guideline development         Guidelines in Australia date to the late 1970s, when the
                          has been started recently. Guidelines in Sweden appear       state health authority began endorsing guideline
                          in reports by the Swedish Council on Technology              booklets,2 and they continue on a large scale today. There
                          Assessment in Health Care, an internationally consulted      is an increasing emphasis on the need for evidence based
                          technology assessment agency, and in recommendations         methods.
                          from other government bodies.                                   Guidelines in New Zealand emanate directly from
                             France—In France, the Agence Nationale de                 national health policy. New Zealand’s choosing to restrict
                          l’Accréditation et d’Évaluation en Santé has published       services at the point of service through guidelines
                          over 100 guidelines based on consensus conferences or        received international attention in debates about
                          modified guidelines from other countries. It has also        rationing. One guideline on hypertension and a
                          developed more than 140 références médicales,                subsequent cholesterol guideline from the New Zealand
                          guidelines on procedural indications for use in setting      National Heart Foundation broke new ground
                          coverage policy. The guidelines are disseminated through     methodologically by linking recommendations to
                          networks of general practitioners, and their effectiveness   patients’ absolute risk probabilities rather than to generic
                          is evaluated through local audits.                           treatment criteria .



                        Potential benefits for healthcare professionals                critical care pathways, algorithms, audits, etc) is to
                        Clinical guidelines can improve the quality of clinical        reach agreement on how patients should be treated,
                        decisions. They offer explicit recommendations for cli-        often by developing a guideline. Guidelines are a com-
                        nicians who are uncertain about how to proceed, over-          mon point of reference for prospective and retrospec-
                        turn the beliefs of doctors accustomed to outdated             tive audits of clinicians’ or hospitals’ practices: the tests,
                        practices, improve the consistency of care, and provide        treatments, and treatment goals recommended in
                        authoritative recommendations that reassure practi-            guidelines provide ready process measures (review cri-
                        tioners about the appropriateness of their treatment           teria) for rating compliance with best care practices.11
                        policies. Guidelines based on a critical appraisal of sci-          Medical researchers benefit from the spotlight that
                        entific evidence (evidence based guidelines) clarify           evidence based guidelines shine on gaps in the evidence.
                        which interventions are of proved benefit and                  The methods of guideline development that emphasise
                        document the quality of the supporting data. They              systematic reviews focus attention on key research ques-
                        alert clinicians to interventions unsupported by good          tions that must be answered to establish the effectiveness
                        science, reinforce the importance and methods of criti-        of an intervention12 and highlight gaps in the known lit-
                        cal appraisal, and call attention to ineffective,              erature. Critical appraisal of the evidence identifies
                        dangerous, and wasteful practices.                             design flaws in existing studies. Recognising the
                            Clinical guidelines can support quality improve-           presence and absence of evidence can redirect the work
                        ment activities. The first step in designing quality           of investigators and encourage funding agencies to sup-
                        assessment tools (standing orders, reminder systems,           port studies that fulfill this effectiveness based agenda.

528                                                                                               BMJ VOLUME 318     20 FEBRUARY 1999    www.bmj.com
              Case 4:21-cv-00450-JM Document 45-18 Filed 07/09/21 Page 3 of 4
                                                                                                               Education and debate

     Finally, some uses of clinical guidelines straddle the
boundary between benefits and harms. Clinicians may
seek secular (and even self serving) benefits from
guidelines. In some healthcare systems, guidelines
prompt government or private payers to provide
coverage or to reimburse doctors for services. Special-
ties engaged in “turf wars” to gain ownership over spe-
cific procedures or treatments may publish a guideline
to affirm their role. Clinicians may turn to guidelines
for medicolegal protection or to reinforce their
position in dealing with administrators who disagree
with their practice policies.

Potential benefits for healthcare systems
Healthcare systems that provide services, and govern-
ment bodies and private insurers that pay for them,
have found that clinical guidelines may be effective in
improving efficiency (often by standardising care) and




                                                                                                                                      MARK McCONNELL
optimising value for money.13 Implementation of
certain guidelines reduces outlays for hospitalisation,
prescription drugs, surgery, and other procedures.
Publicising adherence to guidelines may also improve
public image, sending messages of commitment to
excellence and quality. Such messages can promote                 The promotion of flawed guidelines by practices,
good will, political support, and (in some healthcare         payers, or healthcare systems can encourage, if not
systems) revenue. Many believe that the economic              institutionalise, the delivery of ineffective, harmful, or
motive behind clinical guidelines is the principal            wasteful interventions. The same parties that stand to
reason for their popularity.                                  benefit from guidelines—patients, healthcare profes-
                                                              sionals, the healthcare system—may all be harmed.
Potential limitations and harms of guidelines
The most important limitation of guidelines is that the       Potential harms to patients
recommendations may be wrong (or at least wrong for           The greatest danger of flawed clinical guidelines is to
individual patients). Apart from human considerations         patients. Recommendations that do not take due
such as inadvertent oversights by busy or weary mem-          account of the evidence can result in suboptimal, inef-
bers of the guideline group, guideline developers may         fective, or harmful practices. Guidelines that are inflex-
err in determining what is best for patients for three        ible can harm by leaving insufficient room for
important reasons.                                            clinicians to tailor care to patients’ personal circum-
     Firstly, scientific evidence about what to recom-        stances and medical history. What is best for patients
mend is often lacking, misleading, or misinterpreted.         overall, as recommended in guidelines, may be
Only a small subset of what is done in medicine has           inappropriate for individuals; blanket recommenda-
been tested in appropriate, well designed studies.            tions, rather than a menu of options or recommenda-
Where studies do exist, the findings may be misleading        tions for shared decision making, ignore patients’
because of design flaws which contribute to bias or           preferences.15 Thus the frequently touted benefit of
poor generalisability. Guideline development groups           clinical guidelines—more consistent practice patterns
often lack the time, resources, and skills to gather and      and reduced variation—may come at the expense of
scrutinise every last piece of evidence. Even when the        reducing individualised care for patients with special
data are certain, recommendations for or against inter-       needs. Lay versions of guidelines, if improperly
ventions will involve subjective value judgments when         constructed and worded, may mislead or confuse
the benefits are weighed against the harms. The value         patients and disrupt the doctor-patient relationship.
judgment made by a guideline development group                    Clinical guidelines can adversely affect public
may be the wrong choice for individual patients.              policy for patients. Recommendations against an inter-
     Secondly, recommendations are influenced by the          vention may lead providers to drop access to or cover-
opinions and clinical experience and composition of           age for services. Imprudent recommendations for
the guideline development group. Tests and treatments         costly interventions may displace limited resources that
that experts believe are good for patients may in prac-       are needed for other services of greater value to
tice be inferior to other options, ineffective, or even       patients. The tendency of guidelines to focus attention
harmful. The beliefs to which experts subscribe, often        on specific health issues is subject to misuse by propo-
in the face of conflicting data, can be based on miscon-      nents and advocacy groups, giving the public (and
ceptions and personal recollections that misrepresent         health professionals) the wrong impression about the
population norms.14                                           relative importance of diseases and the effectiveness of
     Thirdly, patients’ needs may not be the only prior-      interventions.
ity in making recommendations. Practices that are sub-
optimal from the patient’s perspective may be                 Potential harms to healthcare professionals
recommended to help control costs, serve societal             Flawed clinical guidelines harm practitioners by
needs, or protect special interests (those of doctors, risk   providing inaccurate scientific information and
managers, or politicians, for example).                       clinical advice, thereby compromising the quality of


BMJ VOLUME 318    20 FEBRUARY 1999   www.bmj.com                                                                                529
         Case 4:21-cv-00450-JM Document 45-18 Filed 07/09/21 Page 4 of 4
Education and debate

              care. They may encourage ineffective, harmful, or            what is appropriate are popular with managers, quality
              wasteful interventions. Even when guidelines are             auditors, and lawyers but are decried as “cookbook
              correct, clinicians often find them inconvenient             medicine” by doctors faced with non-uniform clinical
              and time consuming to use. Conflicting guidelines            problems and as invalid by those who cite the lack of
              from different professional bodies can also confuse          supporting data.
              and frustrate practitioners.16 Outdated recommenda-               These disparate sentiments and the growing
              tions may perpetuate outmoded practices and                  awareness of their limitations and harms have done
              technologies.                                                little to stem the rapid promulgation of guidelines
                   Clinical guidelines can also hurt clinicians profes-    around the world (see box). The unbridled enthusiasm
              sionally. Auditors and managers may unfairly judge the       for guidelines, and the unrealistic expectations about
              quality of care based on criteria from invalid               what they will accomplish, frequently betrays inexperi-
              guidelines. The well intentioned effort to make
                                                                           ence and unfamiliarity with their limitations and
              guidelines explicit and practical encourages the injudi-
                                                                           potential hazards. Naive consumers of guidelines
              cious use of certain words (“should” instead of “may,”
                                                                           accept official recommendations on face value,
              for example), arbitrary numbers (such as months of
                                                                           especially when they carry the imprimatur of
              treatment, intervals between screening tests), and
                                                                           prominent professional groups or government
              simplistic algorithms when supporting evidence may
                                                                           bodies.
              be lacking. Algorithms that reduce patient care into a
              sequence of binary (yes/no) decisions often do                    More discerning users of clinical guidelines scruti-
              injustice to the complexity of medicine and the parallel     nise the methods by which they have been developed.4
              and iterative thought processes inherent in clinical         Moreover, a more fundamental problem is that guide-
              judgment. Words, numbers, and simplistic algorithms          lines may do little to change practice behaviour.6
              can be used by those who judge clinicians to repudiate            Clinical guidelines are only one option for improv-
              unfairly those who, for legitimate reasons, follow           ing the quality of care. Too often, advocates view guide-
              different practice policies. Guidelines are also poten-      lines as a “magic bullet” for healthcare problems and
              tially harmful to doctors as citable evidence for            ignore more effective solutions. Clinical guidelines
              malpractice litigation and because of their economic         make sense when practitioners are unclear about
              implications. Referral guidelines can shift patients         appropriate practice and when scientific evidence can
              from one specialty to another. A negative (or neutral)       provide an answer. They are a poor remedy in other
              recommendation may prompt providers to withdraw              settings. When clinicians already know the information
              availability or coverage. A theoretical concern is that      contained in guidelines, those concerned with improv-
              clinicians may be sued for not adhering to guidelines        ing quality should redirect their efforts to identify the
              although, as discussed in the third paper in this series,5   specific barriers, beyond knowledge, that stand in the
              this has not yet become an important reality.                way of behaviour change.
                   Guidelines can harm medical investigators and
              scientific progress if further research is inappropriately       Funding: The Health Services Research Unit is funded by
              discouraged. Guidelines that conclude that a pro-            the Chief Scientist Office of the Scottish Office Department of
                                                                           Health. However, the views expressed are those of the authors
              cedure or treatment lacks evidence of benefit may be
                                                                           and not the funding body.
              misinterpreted by funding bodies as grounds for
              not investing in further research and for not
              supporting efforts to refine previously ineffective          1    Field MJ, Lohr KN, eds. Clinical practice guidelines: directions for a new pro-
                                                                                gram. Washington, DC: National Academy Press, 1990.
              technologies.                                                2    Hemming M, Mashford ML. It works in Australia. BMJ 1993;307:678.
                                                                           3    Field MJ, Lohr KN, eds. Guidelines for clinical practice: from development to
                                                                                use. Washington, DC: National Academy Press, 1992.
              Potential harms to healthcare systems
                                                                           4    Shekelle PG, Woolf SH, Eccles M, Grimshaw J. Developing guidelines.
              Healthcare systems and payers may be harmed by                    BMJ (in press).
              guidelines if following them escalates utilisation,          5    Hurwitz B, Eccles M. Legal, political and emotional considerations of
                                                                                clinical practice guidelines. BMJ (in press).
              compromises operating efficiency, or wastes limited          6    Feder G, Eccles M, Grol R, Griffiths C, Grimshaw J. Using clinical guide-
              resources. Some clinical guidelines, especially those             lines. BMJ (in press).
              developed by medical and other groups unconcerned            7    Grimshaw JM, Russell IT. Effect of clinical guidelines on medical practice:
                                                                                a systematic review of rigorous evaluations. Lancet 1993;342:1317-22.
              about financing, may advocate costly interventions that      8    Implementing clinical practice guidelines. Effective Health Care 1994;No 8.
              are unaffordable or that cut into resources needed for       9    Chassin MR, Brook RH, Park RE, Keesey J, Fink A, Kosecoff J, et al. Vari-
                                                                                ations in the use of medical and surgical services by the Medicare popu-
              more effective services.                                          lation. N Engl J Med 1986;314:285-90.
                                                                           10   Entwistle VA, Watt IS, Davis H, Dickson R, Pickard D, Rosser J. Develop-
                                                                                ing information materials to present the findings of technology
              Conclusion                                                        assessments to consumers: the experience of the NHS Centre for
                                                                                Reviews and Dissemination. Int J Tech Assess Health Care (in press).
              In the face of these mixed consequences, attitudes           11   Agency for Health Care Policy and Research. Using clinical practice guide-
                                                                                lines to evaluate quality of care. Vol 1. Issues. Rockville, MD: US Department
              about whether clinical guidelines are good or bad for             of Health and Human Services, Public Health Services, 1995. (AHCPR
              medicine vary from one group to another. Guidelines               publication No 95-0045.)
              produced by governments or payers to control                 12   Cook DJ, Mulrow CD, Haynes RB. Systematic reviews: synthesis of best
                                                                                evidence for clinical practice. Ann Intern Med 1997;126:376-80.
              spiraling costs may constitute responsible public policy     13   Shapiro DW, Lasker RD, Bindman AB, Lee PR. Containing costs while
              but may be resented by clinicians and patients as an              improving quality of care: the role of profiling and practice guidelines.
                                                                                Annu Rev Public Health 1993;14:219-41.
              invasion of personal autonomy. Guidelines developed          14   Kane RL. Creating practice guidelines: the dangers of over-reliance on
              by specialists may seem self serving, biased, and threat-         expert judgment. J Law Med Ethics 1995;23:62-4.
              ening to generalists. To specialists, guidelines devel-      15   Woolf SH. Shared decision-making: the case for letting patients decide
                                                                                which choice is best. J Fam Pract 1997;45:205-8.
              oped without their input do not contain adequate             16   Feder G. Management of mild hypertension: which guidelines to follow?
              expertise. Inflexible guidelines with rigid rules about           BMJ 1994;308:470-1.



530                                                                                       BMJ VOLUME 318            20 FEBRUARY 1999           www.bmj.com
